Citation Nr: 0215938	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for neuralgia of the 
obturator nerve of the left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO). 

In a previous decision of the Board in September 2002, other 
issues that had been on appeal were decided.  Therefore, the 
only issue remaining is as set forth on the title page.

In the decision in September 2002, the Board determined that 
new and material evidence had been presented to reopen the 
veteran's claim for service connection for neuralgia of the 
obturator nerve of the left leg and additional development 
was undertaken by the Board, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  Notice of the development was sent 
to the veteran in October 2002, pursuant to Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).

The Board notes that the veteran's representative, in the 
September 2002 statement, indicated that the veteran was 
seeking an increased evaluation for the service connected 
right leg disability.  This issue not inextricably 
intertwined with the current appeal and is referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for neuralgia of the obturator nerve of 
the left leg has been obtained by the RO.

2.  It is at least as likely as not that the veteran's 
current neuralgia of the left leg is related to his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
neuralgia of the left leg was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for neuralgia of the left 
leg.  Thus, no further assistance to the veteran is required 
to comply with the duty to assist him as to this issue, in 
particular due to the decision in this case.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this regard there has been 
notice as to information needed, treatment records have been 
obtained, examinations have been provided, and there have 
been rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002)).  These regulations 
provide no additional duties, are not more favorable to the 
veteran than the statute, and are satisfied as all 
appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), and letters sent 
to the veteran collectively informed the veteran of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).

Further, the Board notes that veteran's claim was previously 
reopened on appeal, however, in light of the decision in this 
case, the Board finds there is no prejudice to the veteran in 
adjudicating his claim on a de novo basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

The evidence in this case shows that in service, on entrance 
examination in September 1943, no musculoskeletal defects 
were noted.  On separation examination, in April 1946, the 
veteran had a history of pain of the right thigh with 
intermittent numbness, it was considered to have incurred 
while in miliary service and there was a present physical 
defect.  This was not considered to result in disability.  On 
physical examination, no musculoskeletal defects were noted 
and the neurological diagnosis was normal.  It is noted that 
it is unclear whether all the service medical records are of 
record.

On a February 1997 VA examination, the veteran reported left 
lateral thigh pain and numbness that was intermittent, it had 
been more frequent in the past seven to eight years but began 
during the war.  It was a normal neurological examination 
with no clinical evidence of nerve or nerve root injury.  

On VA examination in February 2000, the veteran's history was 
a left hip and leg injury in 1944 while in service in the 
Philippines.  A x-ray of the hip done in October 1997 showed 
degenerative arthritis.  The diagnosis was neuralgia 
paresthetica that my be related to the left leg and hip 
injury in 1944. 

VA treatment records from November 1998 to September 2002 
show treatment for meralgia paresthetica syndrome with a 
history of due to injury in war.

On a VA examination in October 2002, the veteran was noted to 
have a history of a blow to the left lower extremity in World 
War II, with residual local pain and numbness since.  There 
were no right lower extremity symptoms.  The diagnosis was 
post traumatic neuralgic paresthesia left lower extremity 
secondary to wound World War II, with significant residual 
disabling pain.

The veteran contends that while in service he had pains in 
his left leg and has contended that it was due to an injury 
suffered when rocks hit his left leg and hip in the 
Philippines.  The veteran also reported in October 2000 that 
it was his left leg and not his right that was injured in 
service.

It is noted that service connection was granted for neuralgia 
of the external cutaneous nerve of the right thigh was 
granted in rating action of April 1997, based on mention on 
service separation examination, but with no current 
disability shown. 

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the current left leg disability 
of neuralgia was incurred in service.  The separation 
examination noted a leg injury and although it was described 
as the right leg, the veteran currently contends it was the 
left leg that was injured.  On several VA examinations and by 
a VA provider the veteran's history was deemed credible and 
the current disability has been found to be connected to a 
left leg injury in service.  As such, the Board finds that 
the evidence is at least in equipoise in this case.  
Therefore, the Board finds that the evidence supports the 
veteran's claim.  38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for neuralgia of the 
obturator nerve of the left leg is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

